Citation Nr: 1235297	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  09-40 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a chronic left shoulder disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel





INTRODUCTION

The Veteran had certified active service from January 1999 to January 2002.  He had additional duty with the Missouri Army National Guard from January 2002 to January 2003.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Columbia, South Carolina Regional Office (RO).  The Veteran subsequently moved to Florida.  In January 2009, the Veteran's claims file was transferred to the St. Petersburg, Florida, Regional Office (RO).  

In this case, recent VA medical records were added to the Veteran's electronic Virtual VA folder.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims for entitlement to service connection for bilateral hearing loss and a left shoulder disorder were previously remanded by the Board in March 2011 and November 2011 for further development.  As will be further discussed below, the Board finds that the agency of original jurisdiction (AOJ) did not substantially comply with the remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Consequently, the Board regrettably must again remand this case.

The November 2011 Board remand requested that an examination be scheduled for the left shoulder claim.  

A March 2012 report of contact with the Bay Pines VA Medical Center indicated that the Veteran refused an examination at the Forth Worth clinic location.  When the Appeals Management Center (AMC) attempted to contact the Veteran at the phone numbers of record, it was discovered that the numbers listed were either disconnected or belonged to a business.  As it is unclear why the Veteran was scheduled for an examination at a location in Texas when he lives in Florida, the Veteran should be accorded another examination at a location closer to the Veteran's residence.  The Board notes that the Veteran also has another known address in New York.  See March 2012 Report of General Information and VA treatment record dated in October 2011 noting the Veteran was moving to New York.  The Veteran is hereby advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include denial of his claims, for failing to so report.  See 38 C.F.R. § 3.655 (2011).  The Board notes that "[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

A review of the Veteran's file indicates that the August 2012 Supplemental Statement of the Case (SSOC) considered VA medical records dating from October 2011 to July 2012 from the Syracuse VA Medical Center and medical records dating from February 7, 2011, to July 20, 2012, from the Bay Pines VAMC.  Only records dating to November 2011 are associated with the claims folder and with the Virtual VA record.  This should be remedied on remand.

In an August 2011 statement, the Veteran indicated that he never had problems with his shoulder until he injured it in Bosnia.  He also indicated that he had minor issues before military service and that his military service made his shoulder worse.  The Veteran should be asked to identify any records of treatment for his left shoulder before service.  

Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The clear and unmistakable evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Ask the Veteran to identify any records pertaining to his left shoulder disorder that are not already of record, to include any treatment records before service.  He should also identify any additional records pertaining to his claim for hearing loss.  Provided that an authorization to release records form is completed and returned by the Veteran, attempt to obtain the records.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.


2.  Obtain VA medical records dating from November 2011 to include any records of treatment at the Syracuse VAMC and the Bay Pines VAMC. 

3.  Thereafter, schedule the Veteran for an examination with regard to his claim for service connection for a left shoulder disability.  If the Veteran does not report for the examination scheduled in Florida, the AMC should then schedule him for an examination in New York as he was planning to move there.  See March 2012 Report of General Information for the address and the October 2011 VA medical record indicating his intent to move to New York.  

The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in the report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  The Veteran must be provided with an opportunity to describe the problems he has had with his left shoulder since his discharge from active service.  The examiner is requested to offer an opinion as to the etiology of any current left shoulder disorder found to be present.  The Veteran asserts that his current left shoulder disorder either began in service or that he had minor issues with his shoulder prior to service that were aggravated during service.  

(a) State whether it is clear and unmistakable (obvious, manifest, and undebatable) that any left shoulder disorder pre-existed active service.  

(b) The examiner is asked to state whether it is clear and unmistakable (obvious, manifest, and undebatable) that a pre-existing left shoulder disorder WAS NOT aggravated (i.e., permanently worsened) beyond the natural progress during the Veteran's service.  

(c) If a response above is negative, provide an opinion as to whether it is as least as likely as not (a probability of 50 percent or greater) that any current left shoulder disorder began in service, is related to the instances of treatment during service, or is related to any other incident of active military service?  In that regard, the examiner's attention is directed to the Veteran's report in which he credibly indicates that he has a history of symptoms that began in service.  In providing the opinion, the examiner should consider the Veteran's credible reports of continuing symptomatology since his discharge from service.  

4.  Ensure that the above development has been completed in accordance with the above directives and, in particular, that the VA examination report provides all the requested information and opinions.  After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


